DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 01/25/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
The application is examined in view of alginate as specific matrix material and ferrimagnetic material as specific magnetic material. Claims 1-2, 4-6, 8-9, 11, 16-17, 21-24, 26, 35 read on the elected species and are under examination.
	Claims 1-2, 4-6, 8-9, 11, 16-17, 21-24, 26, 35, 38, 40, 43, 48-49, 53, 92-93 are pending, claims 1-2, 4-6, 8-9, 11, 16-17, 21-24, 26, 35 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8-9, 11, 16-17, 21-24, 26, 35  are rejected under 35 U.S.C. 103 as being unpatentable over Mooney et al. (WO2011075516).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Mooney  et al.  teaches a composition whose porosity, pore size, pore connectivity, swelling agent concentration, and/or specific volume undergoes a change from a first value to a second value in response to an electromagnetic signal, the composition having a matrix material in which is distributed a magnetic material (abstract). The composition comprising a matrix material and a magnetic material distributed there through, wherein the composition comprises pores having mean pore diameter in range of about 10um to about 1000um, and wherein porosity, pore size, pore connectivity, swelling agent concentration and/or specific volume of the composition undergoes a change from a first value to a second value in response to an electromagnetic signal (page 5, [0017]). In some embodiments, in response to an magnetite (a known ferrimagnetic material) (page 11, [0040, 0043]). In some embodiments, magnetic material is a particle, e.g. a magnetic nanoparticle, magnetic microparticle. Depending on the size, porosity or pore size of matrix, magnetic particles can range in size from 1 nm to 1000 nm . Preferably magnetic particles are about 1 nm to 500 nm in size. In some embodiments, magnetic particle is a magnetic nano particle of size about 300nm (page 11, [0045]). Without limitations, the magnetic material can be distributed homogeneously or heterogeneously within the matrix material. As used herein, a homogenous distribution of the magnetic material means the magnetic material is randomly and/or uniformly distributed within the matrix material. A heterogeneous distribution of the magnetic material means that the magnetic material is not randomly and/or uniformly distributed within the matrix material. Thus, a heterogeneous distribution includes magnetic material distributed in one or more patterns in the matrix materials. Without wishing to be bound by theory, a non-random distribution allows different regions of the composition to respond distinctly to a magnetic field. For example, such differential response can be used to release agents encapsulated in the different regions under different conditions and/or independently of release from other in vivo locus. Exemplary in vivo loci include, but are not limited to site in vivo locus by, for example, implanting the compositions into a subject (page 22, [0088] to page 23, [0091]). In another aspect, the invention provides a on-demand method for controlling the release of a bioactive agent, the method comprising: (a) providing or administering to a subject a composition described herein, wherein the composition contains the bioactive agent; and (b) inducing a change in porosity, pore size, pore connectivity, swelling agent concentration, and/or specific volume of the composition via a magnetic field to control the release of the bioactive agent. As used herein, the term "on-demand" refers to the operator control over the release of bioactive agent from the composition. Release of the bioactive agent can be achieved in a pulsatile manner by repeated application of external stimuli (page 24, [0096-0097]). In one working example, On-demand release of human dermal fibroblasts and mouse mesenchymal stem cells were demonstrated in vitro and in vivo under the control of external magnetic fields. This is the first demonstration, to the best of our knowledge, of the use of macroporousferrogels for controlled cell delivery. More broadly, this provides the first demonstration of on-demand release of cells from porous scaffolds, and this is of wide utility for tissue regeneration and cell therapies. The peptidemodified macroporous ferrogel maintains the adhesion and viability of the resident cells, and subjecting the gels to external magnetic stimulation allows one to release a prescribed number of the resident cells on demand over various time-frames. Multiple parameters in this delivery system are tunable, including peptide density, the strength of applied magnetic field, number of magnetic cycles, and frequency of magnetic stimulation, to control the release of various cell types (page 41-42, [00144]).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Mooney et al.  is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claim 1-2, 4, 6, 8-9, 11, 17,  Mooney et al.  teaches a method of applying topically to skin, transdermally or in wound site (reads on contacting tissue) a composition comprising a matrix material (alginate) and a magnetite (a known ferrimagnetic material) distributed therethrough as well as optional dermal fibroblasts, peptide and suitable growth factors wherein the composition comprising macropore with pore diameter in the range of 10um to 1000um, in response to an electromagnetic signal, porosity, pore size, pore connectivity, swelling agent concentration, and/or specific volume changes by at least 10%, 25%; and repeating application of external electromagnetic signal in a pulsatile manner (applying cyclic mechanical compression) for tissue regeneration (promoting regeneration of a tissue).
In arguendo that Mooney et al.  does not teach promoting regeneration of a tissue, although the reference is silent about all the functional properties instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art Mooney et al.  teaches, either expressly or inherently implied, each and every limitation of the instant claims. It remains the Examiner's position that the instantly claimed method is obvious.
Regarding claim 3, Mooney et al.  teaches porosity of the composition can range from 0.5 to 0.99.
Regarding claim 16, Mooney et al.  teaches a bioactive agent or cell is optional and not required. Thus, Mooney et al.  teaches the composition free of a bioactive agent or cell.
Regarding claim 21-22, Mooney et al.  teaches the magnetic material can be distributed homogeneously or heterogeneously within the matrix material.
Regarding claim 23, Mooney et al.  teaches homogeneous distribution and how to form such homogeneous distribution is not limitation because “once a product In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants,
Regarding claim 24, Mooney et al.  teaches  a heterogeneous distribution includes magnetic material distributed in one or more patterns in the matrix materials that allows different regions of the composition to respond distinctly to a magnetic field. Thus, it is within skill and choice of one artisan in the art to have magnetic material distributed at one side within the matrix material distant from the electromagnetic signal.
Regarding claim 26, Mooney et al.  teaches the composition for implant within tissue.
Regarding claim 35, it is within capability of one artisan in the art (e.g. physician) to have the treatment (contacting a damage tissue by cyclic electromagnetic signals) as early as possible (for example, within one day after damage has occurred) and evaluate the healing (regeneration of tissue) after for a period of time (for example, after 7 days).


From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that there is no teaching of applying instant claimed composition free of any active agents to tissue, and the unexpected results from instant claimed composition free of active agents.
In response to this argument: this is not persuasive.  Applicant’s claim 1 recites “comprising” that allows additional ingredients such as active agents. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., free of any active agents) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Secondly, applicant’s unexpected results are not commensurate in scope with claimed invention. MPEP 716.02(d), Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, 8-9, 11, 16-17, 21-24, 26, 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9089512 in view of Mooney et al. (WO2011075516). The reference patent teaches a composition comprising a matrix material (alginate) and a magnetite (a known ferrimagnetic material) distributed therethrough as well as bioactive agent or material in view of Mooney et al.  teaches a method of applying topically to skin, transdermally or reads on contacting tissue) such composition and repeating application of external electromagnetic signal in a pulsatile manner (applying cyclic mechanical compression) for tissue regeneration (promoting regeneration of a tissue). On eartisna in the art would immediately recognize the obvious variant of instant claimed invention over reference patent.

Response to argument:
Applicants argue the same as 103 rejections.
In response to this argument: This is not persuasive. Since the argument is not sufficient to overcome the 103 rejections, the same argument is not sufficient to overcome ODP rejections.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANFENG SONG/Primary Examiner, Art Unit 1613